Citation Nr: 1546682	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-31 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to November 24, 2004 and 50 percent from November 24, 2004 to September 1, 2014 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 15, 1992 for the grant of service connection for PTSD.

3.  Entitlement to an effective date earlier than February 2, 2006 for the grant of a total disability rating based on individual unemployability (TDIU).

[The issues of entitlement to a higher initial rating for residuals of a lumbar spine injury and entitlement to service connection for a cervical spine disability will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to August 1970.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from February 2007 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)) in North Little Rock, Arkansas.  Specifically, by rating decision dated in February 2007, the RO granted a TDIU effective September 27, 2006.  By rating decision dated in November 2011, the RO granted service connection for PTSD, assigning a 10 percent disability rating effective September 5, 1992 and a 50 percent disability rating effective November 24, 2004.  

Thereafter, by rating decision dated in August 2014, the RO granted an earlier effective date for the TDIU effective February 2, 2006.  Then, by rating decision dated in December 2014, the RO increased the Veteran's disability rating for PTSD from 50 percent to 100 percent disabling effective September 2, 2014.  The Veteran subsequently perfected appeals for each of these decisions, to include appeals for an earlier effective date for the award of service connection for PTSD, an earlier effective date for the award of a TDIU, and initial higher ratings for PTSD.  

Notably, in April 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) at the RO.  In June 2008, the Veteran testified before a second VLJ by Videoconference hearing in August 2008.  Significantly, these hearings addressed the issues of a higher initial rating for residuals of a lumbar spine injury and service connection for a cervical spine disability, which are being addressed in a separate decision, and did not address the issues noted on the cover page of this decision.  As such, a panel decision of three VLJs, including both VLJs who conducted the April 2006 and June 2008 Board hearings is not necessary with regard to the appeal below.  38 C.F.R. § 20.707 (2015). 

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of a higher initial rating for PTSD, earlier effective date for the award of a TDIU, and earlier effective date for the grant of service connection for PTSD will be addressed in this decision.  The issues of a higher initial rating for residuals of a lumbar spine injury and service connection for a cervical spine disability will be addressed in a separate decision.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

The issues regarding higher initial ratings for PTSD and an earlier effective date for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a March 2015 statement, the Veteran, through his attorney, withdrew his appeal pertaining to the issue of entitlement to an  effective date earlier than September 15, 1992 for the grant of service connection for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to an effective date earlier than September 15, 1992 for the grant of service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In a March 2015 statement, the Veteran, through his attorney, withdrew his appeal pertaining to the issue of entitlement to an  effective date earlier than September 15, 1992 for the grant of service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal pertaining to the issue of entitlement to an effective date earlier than September 15, 1992 for the grant of service connection for PTSD is dismissed.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As above, the Veteran is seeking higher initial ratings for his PTSD, specifically a rating higher than 10 percent prior to November 24, 2004 and a rating higher than 50 percent prior to September 2, 2014 as well as an effective date earlier than February 2, 2006 for the grant of a TDIU.  

Notably, the Veteran did not submit a formal claim for a TDIU until June 2006.  However, the Veteran's claim for a higher initial rating for PTSD remains pending since his September 15, 1992 claim and statements submitted by the Veteran throughout this claim reasonably raise a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

Evidence relevant to the Veteran's claims includes a February 1993 VA psychiatric examination report.  This report shows a diagnosis of PTSD, chronic delayed, mild, and notes that the Veteran previously worked at a saw mill and then worked for General Dynamics but was currently "working in the woods, now, mostly by himself."  This examination report also showed that the Veteran had been divorced two times previously with four children from previous marriages and was currently married with no children.  

VA treatment records are negative for treatment for PTSD until September 2004.  Significantly, the Veteran denied psychiatric concerns in a July 2004 VA treatment record and a PTSD screen at that time was negative.  A September 2004 VA treatment record shows complaints of not being able to be around people, that loud noises made him very jumpy, and that he had frequent bad dreams.  The Veteran was started on psychiatric medication and referred to the PTSD clinic.  A November 24, 2004 VA treatment record shows a Global Assessment Functioning (GAF) score of 41.  VA treatment records dated in December 2004, February 2005, May 2005, October 2005, April 2006 also note a GAF score of 41.  A VA treatment record in February 2005 notes a GAF of 39.  A VA treatment record in May 2005 notes a GAF of 48.  March and April 2005 VA treatment records note a diagnosis of PTSD which was found to be chronic and "severe."  These records also show that the Veteran was "unable to work full time."  Records also show that the Veteran began attending PTSD group therapy sessions in early 2005.  

In April 2010 correspondence, the Veteran's attorney wrote that from September 2002 to the present, the Veteran ran his own logging business.  Significantly, it was noted that the Veteran was unable to operate the business in 2006 and 2008 due to his service-connected lumbar spine disability and that the Veteran's earnings are well below the poverty line.  Significantly, the Veteran's attorney submitted tax records for the Veteran's logging business from 2004, 2005, 2007, and 2009.  Notably, these records showed the following profits: $9,401 in 2004; $23,550 in 2005; $9,708 in 2007; and $1,885 in 2009.  

Subsequently, in January 2015 correspondence, the Veteran's attorney wrote that even through the Veteran's employment was more than marginal prior to 2006 as it was above the poverty line during those years, it was sheltered employment and, thus, a TDIU is warranted prior to 2006.  

In September 2014, a private psychologist, Dr. W.B.L., reviewed the claims file and spoke with the Veteran on the phone for over two hours to determine whether the Veteran entitled to higher initial ratings for his PTSD both prior to and beginning November 24, 2004.  During this interview, the Veteran reported that he began formal mental health care in 2004 which included group and individual therapy but discontinued therapy in 2006 due to only a marginal treatment response and transportation expenses associated with treatment.  He reportedly saw a psychiatric for medication management from 2006 to 2009 but that he had not had an appointment with a psychiatrist since 2009 as the treatments had not been that effective for him.

Based on an assessment of the Veteran's medical records and interviews, Dr. W.B.L. opined that it was more likely than not that the Veteran met the criteria for a 100 percent disability rating for PTSD since 1992 as he was basically self-employed and only worked when he felt like it.  Also, during the time period from 1992 until 2004, the Veteran's social and family functioning remained chronically impaired.  The Veteran did finally receive some intensive treatment in 2004 but had only a minimal response to treatment.  He also struggled with chronic back pain for years and this was documented as a disabling condition by the Social Security Administration in 2004 and 2005.  Dr. W.B.L. wrote that the Veteran's back pain clearly exacerbated his depressive and PTSD symptoms which had been present since he was 21 or 22 years of age.  He was unable to work and attempted to develop a stable lifestyle from 22 until 58 years of age but "basically has not functioned effectively since 1992."  Dr. W.B.L wrote that the Veteran was unable to function in a work situation at this time and, socially, his life was restricted to minimal interactions with family members based on his report during phone interview due to paranoia and preoccupation with feeling safe in his home.  

In view of the disparity of dates and opinions regarding when the Veteran was able to work due to his PTSD, a retrospective opinion regarding the severity of the Veteran's PTSD, from the date the Veteran filed his initial claim for service connection on September 15, 1992, would be helpful in resolving the initial rating claim on appeal.  Specifically, the examiner should opine whether the Veteran met the criteria for a higher rating for his PTSD any earlier, or later, than November 24, 2004

Also, as above, the Veteran's attorney has submitted tax records for the Veteran's logging business from 2004, 2005, 2007, and 2009.  The Veteran's attorney has also argued that although the Veteran's employment was more than marginal prior to 2006 as it was above the poverty line during those years, it was sheltered employment and, thus, a TDIU is warranted prior to 2006.  On remand, the RO should attempt to obtain records regarding the nature and profitability of the Veteran's logging business prior to 2006, to include tax records from 1992 to 2003.  

Finally, the Veteran is seeking an effective date earlier than February 2, 2006 for his TDIU.  However, the Board finds that the remanded increased rating claim is inextricably intertwined with the effective date issue.  Therefore, the Board may not properly review the Veteran's effective date claim until the AOJ develops and adjudicates the Veteran's remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the necessity of obtaining records regarding the nature and profitability of his logging business prior to 2006, to include tax records from 1992 to 2003.

2. After all records and/or responses received from each contacted entity have been associated with claims file, arrange to obtain a VA medical opinion, by a VA physician (or a physician contracted by VA), to address the severity of the Veteran's PTSD during the period from September 15, 1992 to November 24, 2004 and from November 24, 2004 to September 2, 2014. 

The contents of the entire electronic file, to include a complete copy of this REMAND, must be made available to the physician designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions. 

To the extent possible, the examiner should render a retrospective opinion regarding the severity of the Veteran's PTSD, from the date the Veteran filed his initial claim for service connection on September 15, 2002.  Specifically, the examiner should opine whether the Veteran met the criteria for a higher rating for his PTSD any earlier or later than November 24, 2004.  

In rendering the requested opinion for the periods in question, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record pertinent to the periods in question, to include the following:  

(a) the February 1993 VA psychiatric examination report showing a diagnosis of PTSD, chronic delayed, mild; (b) VA treatment records showing psychiatric complaints as early as September 2004; (c) a November 24, 2004 VA treatment record showing a GAF score of 41; (d) VA treatment records dated in December 2004, February 2005, May 2005, October 2005, April 2006 showing a GAF score of 41; (e) a VA treatment record in February 2005 notes a GAF of 39.; (f) a VA treatment record in May 2005 notes a GAF of 48; (g) March and April 2005 VA treatment records noting a diagnosis of "severe" PTSD and that the Veteran was "unable to work full time"; (h) records showing that the Veteran began attending PTSD group therapy sessions in early 2005; and (i) Dr. W.B.L.'s September 2014 psychological evaluation report along with his opinion that it was more likely than not that the Veteran met the criteria for a 100 percent disability rating for PTSD since 1992 as he was basically self-employed and only worked when he felt like it and since during the time period from 1992 until 2004, the Veteran's social and family functioning remained chronically impaired.  

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


